

117 HRES 187 IH: Expressing support for the goals and ideals of “World Hearing Day”.
U.S. House of Representatives
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 187IN THE HOUSE OF REPRESENTATIVESMarch 3, 2021Mr. Thompson of California (for himself and Mr. McKinley) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the goals and ideals of World Hearing Day.Whereas the World Health Organization (WHO) has designated March 3 as World Hearing Day;Whereas the theme for World Hearing Day 2021 is Hearing Care for All;Whereas World Hearing Day 2021 marks the launch of the first WHO World Report on Hearing, which presents a global call for action to address hearing loss and ear diseases across the life course;Whereas approximately 466 million people worldwide, including 34 million children, have disabling hearing loss;Whereas the WHO estimates that by 2050 over 900 million people—1 in every 10—will have disabling hearing loss;Whereas approximately 48 million Americans have some degree of hearing loss and people with hearing impairments wait on average 7 years before seeking help;Whereas hearing issues are the most common service-connected disability among American veterans;Whereas the number of adults in the United States 20 years or older with hearing loss is expected to increase from 44.1 million in 2020 to 73.5 million by 2060;Whereas individuals with mild hearing loss are 3 times more likely to experience a fall, and falls are the leading cause of fatal injury for Americans over 65;Whereas seniors with hearing loss are more likely to develop cognitive problems and experience cognitive decline up to 40 percent faster than those without hearing loss;Whereas untreated hearing loss can lead to depression, anxiety, and social isolation, especially during the co­ro­na­vi­rus (COVID–19) pandemic;Whereas uneven coverage of and access to hearing technology and services contribute to significant disparities in hearing care; andWhereas timely access to diagnosis and treatment for hearing and vestibular conditions by qualified hearing health care professionals can improve outcomes and reduce overall cost of care: Now, therefore, be itThat the House of Representatives—(1)supports the goals and ideals of World Hearing Day;(2)encourages awareness about ways to prevent deafness and hearing loss and promote ear and hearing care; and(3)supports efforts to improve access to hearing health care and technology for all individuals.